Green, J.
delivered the opinion of the court.
In this case, ari indictment was preferred against John L. Blevins and Armisfead Blevins, for an assault and battery. The record shows that the grand jury came into open court in a body, and returned a bill of indictment against John L. Blevins, for,an assault and battery, a true bill. It is insisted that from this entry it does not appear, that the indictment against John L. and Armistead Blevins, upon which the said John L. was afterwards tried, was the one which was before the grand jury, and which was found a true bill; and that upon the authority of the case of Chappel vs. The State, 8 Yer. 166, the judgment ought to have been arrested. We think this entry of record sufficiently describes the indictment upon which the defendant was tried, to make it certain to a reasonable intent that it was the one, which had been found a true bill by the grand jury. It was strictly an indictment against John L. Blevins, and the fact that another was charged in the same indictment, does not make it the less an indictment against the defendant. Although we adhere to the principle settled in the case of Chappell vs. The State, yet we concur with the attorney general that it goes to the very verge of the law.
Affirm the judgment.